Citation Nr: 1545901	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for a bilateral foot disability, rated 10 percent disabling from June 17, 2009, to April 29, 2015, and rated 30 percent thereafter.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1981 to May 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral pes planus and assigned a noncompensable evaluation, effective June 17, 2009, and denied service connection for bilateral ankle, knee, and leg disabilities. 

In his July 2010 substantive appeal, the Veteran requested that a Board hearing be scheduled in this matter.  However, in October 2010, the Veteran withdrew his request for a hearing.  Neither the Veteran nor his representative has made a renewed request for a hearing.

In a May 2012 rating decision, the RO increased the evaluation for bilateral pes planus from noncompensable to 10 percent, effective June 17, 2009.  In a May 2015 rating decision, the RO increased this evaluation to 30 percent, effective April 30, 2015.  These increases do not represent a complete grant since the Veteran is presumed to seek the maximum available benefit for a disability.  Thus, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Board denied an increased rating for bilateral pes planus and remanded the remaining claims for service connection for bilateral ankle, knee, and ankle conditions for a VA examination and opinion.  The Veteran appealed the increased rating issue to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision as pertaining to the claim for an initial increased rating for bilateral pes planus and remanded the issue for readjudication. 

Pursuant to the Court's directives, the Board remanded the issue of entitlement to an increased rating for bilateral pes planus for a new VA examination in April 2015.  In that same decision, the Board remanded the Veteran's claims for service connection for bilateral ankle, knee, and leg conditions for an addendum VA medical opinion.  These actions completed, the case has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Beginning June 17, 2009, the Veteran's bilateral foot disability due to bilateral pes planus, bilateral plantar fasciitis, right heel spur, bilateral hallux valgus, osteopenia, and enthesopathy of the heels, was manifested by a moderately-severe disability of each foot, with resulting pain.  

2.  The Veteran's bilateral ankle disability, to include Achilles tendonitis, did not have onset during his active service, was not caused by his active service, and was not caused or aggravated by a service-connected disability.

3.  The Veteran's bilateral knee disability, to include bilateral chondromalacia patellae with mild bilateral degenerative joint disease, did not have onset during his active service, was not caused by his active service, did not manifest within one year of active service, and was not caused or aggravated by a service-connected disability.

4.  The Veteran's bilateral leg disability, to include shin splints, did not have onset during his active service, was not caused by his active service, and was not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 20 percent, but no higher, for a left foot disability, have been met as of June 17, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.21, 4.71a, Diagnostic Codes (DCs) 5276, 5280, 5284 (2015).

2.  The criteria for a separate disability rating of 20 percent, but no higher, for a right foot disability, have been met as of June 17, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.21, 4.71a, DCs 5276, 5280, 5284 (2015).

3.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in July 2009.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in October 2009, May 2011, December 2011, September 2014, and April 2015.  The resulting opinions describe the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds them collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds that there has been substantial compliance with the directives of its April 2015 remand.  In that remand, the Board directed the RO to take steps to procure any outstanding treatment records, to include request any outstanding records in the possession of the Veteran.  The Board also directed that the Veteran be afforded new examinations for his bilateral foot, ankle, knee, and leg conditions.  These examinations were conducted in April 2015.  Additionally, a letter was sent to the Veteran in April 2015 asking him to identify any outstanding treatment records not yet in the possession of VA.  In September 2015, the Veteran's representative submitted correspondence indicating that the Veteran did not have additional evidence to submit.  Therefore, the Board finds that there has been substantial compliance with the April 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

As noted in the introduction, the Veteran is service connected for pes planus.  The RO awarded a 10 percent disability rating from June 17, 2009, to April 29, 2015, and a 30 percent disability rating thereafter.  The Board will analyze whether higher disability ratings are warranted for both periods.  

DC 5276 provides ratings for acquired flat foot (pes planus).  A 30 percent rating is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2015).

In January 2015, the Court directed the Board to discuss whether DC 5284 (foot injuries, other) is a more appropriate rating code than DC 5276 in this case, to include whether a separate rating is warranted for each foot under DC 5284 or whether the Veteran's symptoms in both feet were fully contemplated by DC 5276.  

In that regard, great care is to be exercised in the selection of the diagnostic code number.  38 C.F.R. § 4.27 (2015).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2015) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Accordingly, the Board has considered whether DC 5284, for other foot injuries, would be more appropriate to rate the service-connected bilateral foot disability.  DC 5284 provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, DC 5284.  

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Based on the symptomatology, diagnoses, and relevant medical history discussed below, the Board finds that in this case, application of DC 5284 is more appropriate than DC 5276 or any other applicable DC to rate the service-connected bilateral foot disabilities because it incorporates all symptoms related to the Veteran's foot injuries and is more favorable to the Veteran in this case.  

Service connection is also in effect for right foot hell spur associated with bilateral pes planus, evaluated as noncompensable under Diagnostic Code 5284.

VA first afforded the Veteran an examination for his then current claim for service connection for pes planus in October 2009.  During the clinical interview, the Veteran reported wearing arch supports in his shoes, but these inserts had worn out.  The Veteran indicated he could walk two miles with pain and that he would use a cane sometimes when his feet were giving him pain.  On examination, the Veteran presented with a normal gait.  The feet were symmetrical, but the Veteran had pes planus bilaterally.  The achilles tendons were aligned, and there was no evidence of abnormal weight bearing.  The Veteran was able to dorsiflex and plantar flex the toes up to 20 degrees without pain.  The nails were normal, as was the skin.  With repetitive motion, there was no change in range of motion, coordination, fatigue, endurance, or pain level.  

X-ray images of the Veteran's feet showed mild bilateral hallux valgus.  There were no arthritic changes.  There was a small plantar calcaneal spur on the right foot.  

During VA treatment in January 2011, the Veteran continued to report foot pain.  A musculoskeletal examination indicated the presence of pes planus that was characterized as being "mild."  During follow-up treatment for his feet later that month, the Veteran reported pain in his arches.  He was diagnosed additionally, with pes plano valgus and plantar fasciitis.

During a VA examination in May 2011, the Veteran stated that he was still using arch supports but without any lasting benefit.  He reported that he was able to perform his activities of daily living and continued to deny having any flare-ups.  Contrary to statements made during the prior 2009 examination, the Veteran reported at that time that fatigue and lack of endurance in his feet caused him to be unable to "hold up to the job" of his previous temporary occupation as an assembly line worker.

On examination, the Veteran again demonstrated a normal gait.  Hallux valgus was seen in the right foot with a bunion measuring two centimeters by two centimeters.  He was still able to dorsiflex his toes fully to 20 degrees with full extension.  Again, there was no evidence of abnormal weightbearing.  The Achilles tendon was aligned.  Circulation was normal.  The same findings were noted with respect to the Veteran's left foot.  Repetitive motion of both feet did not reveal any additional manifestations or loss of motion.  The examiner confirmed the diagnoses of pes planus in both feet and noted that hallux valgus in both feet was "mild."  In terms of impairment of function, the examiner characterized the severity of the Veteran's impairment due to his pes planus as being "moderate."  Although the claims file was not reviewed prior to the May 2011 examination, the claims file was subsequently made available to the examiner.  In a December 2011 addendum, the examiner expressed that a review of the claims file did not cause him to change any of the opinions or findings stated in the May 2011 examination report.

Private treatment records from June 2011 show normal x-rays of both feet.  In March 2012, the Veteran underwent VA treatment, complaining of increased left foot pain.  He reported for treatment while walking on crutches.  An examination of the left foot revealed the presence of edema at the dorsal lateral aspect of the left foot and over the posterior left heel and lower one third of the left leg.  Pain was reported during dorsiflexion and inversion of the left foot; however, there is no indication that motion was limited.  Again, pes planus and hallux limitus were observed in both feet.  X-rays of the left foot revealed a small spur at the attachment of the Achilles tendon and soft tissue swelling at the insertion of the Achilles on the calcaneum.  Degenerative changes were seen at the talonavicular joint.  Mild bilateral hallux valgus was seen in x-rays of both feet.  In the right foot x-rays, a small calcaneal plantar spur was seen.  The treating VA physician diagnosed acute lateral and co-lateral ligamentous sprain of the left foot, Achilles tendonitis of the left foot, and pes planus.

During VA treatment in January 2013, the Veteran reported occasional sharp pain to the inferior bilateral calcaneous.  He also reported tightness and stiffness in the ankle joints.  X-rays of the feet showed mild bilateral pes planus, a small spur at the attachment of the Achilles, and soft tissue swelling at the insertion of the Achilles.

A comprehensive foot evaluation performed in July 2013 at the Veteran's private treatment provider revealed no evidence of hallux valgus, claw toes, or hammer toes.  X-rays of the feet again revealed mild hallux valgus and osteopenia, but this time with degenerative changes throughout the feet.  Notably, neurological manifestations including decreased pulses at the bilateral posterior tibialis, diminished motor strength of the toe extensors and flexors bilaterally, and diminished deep tendon reflexes were seen.  A neurological diagnosis of a right lower extremity peripheral neuropathy was rendered; however, there is no indication in the record that the diagnosed peripheral neuropathy was caused by or related in any way to the Veteran's pes planus.  Indeed, the Veteran does not allege anywhere in the record that his peripheral neuropathy is related to his pes planus or to his active duty service.

Subsequent VA treatment records through September 2014 show that the Veteran continued to be followed for bilateral foot pain, receiving arch supports for his pes planus.  In December 2013, tenderness was noted over the posterior medial tubercle and the Veteran was diagnosed with enthesopathy of both heels and plantar fasciitis.

Next, in November 2014 the RO received a buddy statement in support of the Veteran's claim.  The statement described the Veteran having a hard time moving around and doing acts of daily living because of his feet, among other things.  This letter essentially describes observable manifestations of pain that the Veteran experiences as a result of his bilateral foot conditions.  

Pursuant to the Board's April 2015 remand, the Veteran was afforded another examination for his increased disability rating claim for pes planus in April 2015.  The examiner conducted an in-person examination and reviewed the Veteran's medical records, to include service treatment records, private treatment records, and VA treatment records.  The examiner listed bilateral pes planus, bilateral plantar fasciitis, and right heel spur, as diagnoses attributable to the Veteran's foot conditions.  

During the clinical interview, the Veteran described having to use a cane "most of the time" for his feet.  Both feet hurt him with varying degrees of pain.  He described the pain as "shooting, aching," with stiff ankles.  The Veteran reported having to stop twice for foot pain during his hour long drive to his appointment.  

Pertaining to the diagnosis of bilateral flat foot, the examiner indicated that there was bilateral pain on use of the feet.  The pain was accentuated on use.  There was no pain on manipulation of the feet, nor was there indication of swelling on use.  There were no characteristic callouses on examination.  Arch supports would partially relieve symptoms in both feet.  The examiner did not find extreme tenderness of plantar surfaces on either foot.  There was decreased longitudinal arch height in both feet.  The examiner found no evidence of marked deformity or marked pronation of either foot.  There were no other lower extremity deformities that were causing alteration of the weight-bearing line.  There was no inward bowing of the Achilles tendon, nor was there marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  

The examination did reveal hammer toes.  Bilaterally, the Veteran had hammer toe of the second, third, and fourth toes.  The severity was mild, and the examiner noted that resulting callosities were also mild.  The examiner denied the presence of hallux valgus, hallux rigidus, acquired pes cavus, or malunion or nonunion of tarsal or metatarsal bones.  

Regarding foot injuries that were present other than bilateral pes planus, the examiner indicated the Veteran had bilateral plantar fasciitis and a right heel spur.  The symptoms from these conditions were mild, but they did chronically compromise weight bearing.  The right foot conditions resulted in pain on weight-bearing, disturbance of locomotion, and interference with standing.  The examiner denied there being any pain on physical examination in the left foot.  

X-ray images of the bilateral feet showed normal bone density, no periarticular bone erosions, no fracture or subluxation, maintained joint spaces, mild pes planus, and small plantar calcaneal bone spur on the right foot.  

After his examination, the examiner opined that the only service connection that can currently be established based on record review and history is that for the already service-connected pes planus.  The examiner noted that most of the pes planus was asymptomatic, which made it less likely than not that the right heel spur and the bilateral plantar fasciitis were related to the pes planus in service.  However, the examiner did opine that there was an indirect connection as the flatter the arch, the greater the abnormal forces present on the plantar fascia, which had an impact on the Veteran's plantar fascia.  Thus, the examiner found that pes planus clearly aggravated the Veteran's bilateral plantar fasciitis and right heel spur.  Regarding any bunions, and the actually diagnosed hammer toes, the examiner found that hammer toes were essentially benign and biomechanically unrelated to pes planus, and bunions did not exist.

Based on the above, the Board finds that the more general DC 5284 is more appropriate and more favorable for rating the service-connected bilateral foot disability because DC 5284 specifically provides subjective and objective rating criteria for the type of injury, contemplates multiple foot diagnoses, symptomatology, and functional impairment resulting from foot injuries rather than the more specific criteria for acquired flat foot under DC 5276.  Specifically, the evidence of record demonstrates that the Veteran's bilateral foot disability involves moderate pes planus, but also involves bilateral plantar fasciitis, bilateral hallux valgus, spurs, osteopenia, and enthesopathy of the heels.  In aggregating these conditions, the Board notes that some examinations of record do not acknowledge the presence of hallux valgus, or do not otherwise acknowledge other conditions listed, such as osteopenia and enthesopathy.  However, given the Veteran's consistent complaints of severe pain throughout the course of the appeal, as well as the inconsistent timeline associated with the diagnosis or lack thereof for these conditions, the Board resolves reasonable doubt in favor the Veteran, and finds that the Veteran's bilateral foot disability was manifested by these conditions for the entirety of the appeal period.  

The Board reiterates that DC 5284 is applicable in the present case despite pes planus being one of the foot conditions specifically listed in 38 C.F.R. § 4.71a.  Rating the Veteran's bilateral foot condition under DC 5284 would not constitute an impermissible rating by analogy, as the Veteran's total disability picture of his feet includes foot conditions that are considered part of the Veteran's service-connected bilateral foot disability but are not specifically listed in 38 C.F.R. § 4.71a..  Copeland v. McDonald, No. 14-0929, ___ Vet.App. ___, 2015 WL 3903356, (Vet.App. June 25, 2015) (holding that diagnostic code 5284 regarding "Foot injuries, other" does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71a, which includes DC 5276 regarding "Flatfoot, acquired").  The same principle is applicable to the Board's decision to apply DC 5284 instead of DC 5280, which covers hallux valgus.  

Next, assigning separate 20 percent disability ratings under DC 5284 for the Veteran's bilateral foot disabilities is appropriate, based on the overall level of disability as moderately severe and precludes the assignment of separate disability ratings under DC 5276 and 5280 (hallux valgus).  The Board notes that pain with use has been considered in assigning the Veteran's 20 percent evaluations under DC 5284; thus, a separate rating based on foot pain would involve pyramiding.  For these reasons, the Board finds that separate evaluations are not warranted under DCs 5276 and 5280.  See 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.71a.  The Board concludes that a rating in excess of 20 percent is not warranted, as severe disability is not shown.  The medical evidence and the Veteran's assertions indicate that he complains of daily pain, which he rates as 8/10.  He uses a cane on a regular basis.  Nevertheless, his pes planus is not manifested by extreme tenderness of the plantar surfaces, marked deformity (pronation, abduction), the weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon or marked inward displacement and sever spasm of the Achilles tendon on manipulation.  There is also no functional loss during flare-ups or when the foot is used repeatedly over a period of time, and no weakness, fatigability or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  In fact, the April 2015 examiner noted that the pes planus was mostly asymptomatic.  At the April 2015 examination, it was also noted that the plantar fascial pain was mild to moderate on the right and mild on the left upon palpation.  The weight of the evidence demonstrates that no more than moderately severe symptoms are shown.  A ratings in excess of 20 percent for each foot is not warranted.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

Therefore, the evidence shows that, for all periods relevant to this appeal, the Veteran has bilateral foot disability manifested as moderate bilateral pes planus, hallux valgus, plantar fasciitis, and heel spurs, all of which have been productive of pain and swelling.  Moreover, the Veteran has competently reported his pain as being severe on numerous occasions over the course of the claim and appeal period.  Therefore, based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that separate ratings of 20 percent for each foot under DC 5284 are warranted because the Veteran's bilateral foot disabilities most closely approximate moderately severe disability.

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Next, there is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

The Board addresses each claim separately.

Ankles

In an August 2009 statement in support of his claim, the Veteran attributed a bilateral ankle disability to hiking, running, marches, and similar activities from his military service.  The record also raises the issue of whether a bilateral ankle condition is causally related to his service-connected bilateral foot condition.  Therefore, the Board will analyze whether the Veteran is entitled to service connection on a direct or secondary basis.  

At the outset, the Board notes that the service treatment records are silent for any ankle injuries, complaints, diagnoses, or treatment.  

Of record are treatment records that document ankle pain prior to the Veteran's claim and appeal period.  For instance, private treatment records show complaints of ankle pain.  Records beginning in April 2006 associate this pain with a diagnosis of gout.  Separate private treatment records from October 2008 show ankle pain with a diagnosis of gout.  Next, private treatment records from September 2008 document contemporaneous x-ray images of the right ankle after complaints of pain in that joint.  The images showed soft tissue swelling about the right ankle with no acute osseous abnormalities.  

The Board's July 2014 remand directed that the Veteran be afforded an examination for his claim for service connection for a bilateral ankle disability.  At this time, the Board was unable to determine what diagnosis was applicable to the Veteran's ankles, if any.  The resulting examination was scheduled in September 2014.  At that time, the Veteran was diagnosed with bilateral chronic Achilles tendonitis and chronic bilateral shin splints.  During the clinical interview, the Veteran described the onset of bilateral medial and posterior ankle pain and anterior bilateral shin pain while in active military service.  The Veteran reported that the pain progressed until discharge.  

In his opinion, the examiner found that it was less likely than not that the Veteran's bilateral chronic Achilles tendonitis was caused or aggravated by his military service.  As rationale, the examiner noted that the service treatment records contained no indication of chronic ankle conditions.  The examiner also denied any causal connection between bilateral Achilles tendonitis and the Veteran's service-connected bilateral pes planus.  Explaining, the examiner denied knowledge of any medical authority or peer reviewed medical literature which supported the contention that pes planus can be causally related to or aggravate chronic Achilles tendonitis.  

Finding this examination inadequate because the examiner did not address the Veteran's assertions regarding the onset of a bilateral ankle condition, the Board remanded this claim again in April 2015 for an addendum opinion.  That same month, a VA examiner completed a disability benefits questionnaire for the Veteran's bilateral ankle claim.  He confirmed the September 2014 opinion that it was less likely than not that bilateral chronic achilles tendonitis was caused or aggravated by, or the result of the Veteran's military service, to include hiking, marching, and running on uneven surfaces.  As rationale, the examiner cited to the lack of medical evidence of an ankle condition until 2008, when the Veteran complained of right ankle pain which was diagnosed as acute gout.  The examiner again cited to the lack of ankle complaints or treatment in the Veteran's service treatment records.  Tendonitis, opined the examiner, would have appeared while the Veteran was engaged in activities such as running, marching, or hiking, not "some 20 years after discharge from service."  The examiner explained that the manual labor the Veteran did throughout his post-service occupational career more likely was the cause of the bilateral ankle condition.  

The Board finds the September and April 2015 examinations, together, to be adequate.  In determining that the Veteran's bilateral Achilles tendonitis was not related to service or to the Veteran's bilateral foot conditions, the examiner gathered a detailed history from the Veteran and his claims file, and based any findings on the results of the accumulated data.  Additionally, the examiner provided an adequate rationale for all conclusions reached.  Nieves-Rodriguez, 22 Vet. App. 295, 303 (2008). See also Stefl v. Nicholson, 21 Vet. App. at 123-24 (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Because this examination is adequate and is supported by a similarly adequate rationale, the Board finds it to be highly probative.  Thus, the probative evidence of record shows that the Veteran's Achilles tendonitis is not related to his active service or is proximately due to, aggravated by, or the result of his service-connected bilateral foot disabilities.  

The Board acknowledges that the Veteran's claim and accompanying statements all allege that any ankle injury is a result of marching, running, and hiking while on active duty.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the question at issue and the particular facts of the case.

In Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In this case, attributing the diagnosis of bilateral Achilles tendonitis to what is essentially wear and tear sustained while marching, hiking, and running during active duty, is a medically complex determination.  It requires clinical testing, interpretation of these tests, and medical expertise.  Therefore, the Board finds that the statements by the Veteran that allege his current ankle disabilities are related to his active service are not competent medical evidence that establish a nexus.  

Therefore, since the probative and competent medical evidence does not establish a nexus between the Veteran's bilateral Achilles tendonitis and his service, as well as negates any causal relationship between his disabilities and his service-connected bilateral foot disabilities, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Knees

The Veteran alleges that he has a bilateral knee disability that was caused by wear and tear sustained while marching, hiking, and running during his active service.  

At the outset, the Board notes that the Veteran's service treatment records are silent for any knee injuries, complaints, diagnoses, or treatment.  

The earliest documentation of a knee condition is from a private treatment record from April 2002 that shows the Veteran presenting with right knee pain.  The Veteran was diagnosed with arthritis in a subsequent June 2002 note.  Next, private treatment records from April 2008 show the Veteran presenting with complaints of right knee pain after an incident while running.  X-ray images of the right knee taken at that time showed a small joint effusion, but no fracture or dislocation was seen.  Joint spaces appeared maintained.  Other than a small joint effusion, the study was negative.  

VA treatment records from January 2011 are significant for documenting the Veteran complaining of chronic bilateral knee pain.  Subsequent records from January through December 2013 show the Veteran complaining of pain in all joints, including his knees.  

VA first afforded the Veteran a knee examination in September 2014.  The examiner conducted an in-person interview and examination with the Veteran, and he reviewed the veteran's claims file.  During the clinical interview, the Veteran reported the onset of bilateral anterior knee pain that increased with running and walking in 1992 or 1993.  Since that time, the pain had persisted and at that time would increase with squatting, walking upstairs, walking, and standing.  The Veteran also reported working in many different jobs since his active duty, generally in manual labor and often in manufacturing.  The Veteran was using a cane for ambulation due to his bilateral foot pain.  He also reported persistent popping in the anterior knees with standing from sitting and squatting.  

After reviewing x-ray images procured for that examination, the examiner rendered a diagnosis of bilateral chondromalacia patellae with mild bilateral degenerative joint disease.  After thoroughly examining the Veteran's knee, the examiner opined that it was less likely than not that the Veteran's bilateral knee condition was caused or aggravated by, or the result of, the Veteran's active military service.  As rationale, the examiner cited to the Veteran's own admission that knee symptoms had onset 10 years after his discharge from active duty while he was working at physical labor.  Additionally, the service treatment records did not contain any complaints of knee conditions in either knee.  The examiner also opined that the Veteran's bilateral foot conditions did not cause the Veteran's knee conditions.  In support of this, the examiner reported having no knowledge of any medical authority or peer reviewed medical literature which supports the contention that pes planus can be causally related to or aggravate the development of chondromalacia patellae with degenerative joint disease.  The examiner elaborated by noting the Veteran's chondromalacia patellae was the result of a chronic tracking disorder of the patellae, and is worsened with time and age.  Regarding degenerative joint disease, the examiner explained that this condition was the result of chronic weight bearing over time, and was progressive over a lifetime.  

The Veteran was again afforded a VA medical opinion for his knee claim in April 2015.  The examination essentially confirmed the physical findings and diagnoses addressed in the September 2014 examination.  As this opinion was scheduled primarily to address the Veteran's contentions that his knee disabilities were related to marching, hiking, and running during service, the examiner focused on addressing this issue in his opinion.  He opined that it was less likely than not that the Veteran's knee conditions were caused or aggravated by, or the result of the Veteran's military service.  Initially, the examiner cited to the lack of evidence of any knee conditions until 2002.  He also cited the lack of medical treatment regarding the Veteran's bilateral knees in the service treatment records or within one year of discharge.  Significantly, the examiner explained that any significant knee conditions would have appeared while the Veteran was engaged in physical activities associated with active duty, to include hiking, marching, or running.  The disabilities, if caused by these activities, would not have first appeared 20 years after discharge from service.  

The Board finds the September 2014 and April 2015 examinations, together, to be adequate.  In determining that the Veteran's bilateral knee conditions were not related to service, the examiner gathered a detailed history from the Veteran and his claims file, and based any findings on the results of the accumulated data.  Additionally, the examiner provided an adequate rationale for all conclusions reached.  Nieves-Rodriguez, 22 Vet. App. 295, 303 (2008). See also Stefl v. Nicholson, 21 Vet. App. at 123-24.  Because this examination is adequate and is supported by a similarly adequate rationale, the Board finds it to be highly probative.  Thus, the probative evidence of record shows that the Veteran's bilateral knee disability is not related to his active service.    

The Board acknowledges that the Veteran's claim and accompanying statements all allege that his knee conditions are a result of marching, running, and hiking while on active duty.  However, like the Veteran's claim for service connection for a bilateral ankle disability above, attributing the diagnosis of a bilateral knee condition to what is essentially wear and tear sustained while marching, hiking, and running during active duty, is a medically complex determination.  It requires clinical testing, interpretation of these tests, and medical expertise.  Therefore, the Board finds that the statements by the Veteran that allege his current bilateral knee disability is related to his active service are not competent medical evidence that establish a nexus.  

Additionally, because there is no evidence that arthritis of either knee manifested to a compensable degree within one year of the Veteran's separation from active service, the Veteran's claim for service connection for bilateral knee arthritis must be denied on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The probative and competent medical evidence does not establish a nexus between the Veteran's bilateral knee condition and his service or service-connected disabilities.  Additionally, there is no evidence that knee arthritis manifested to a compensable degree within one year of active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Legs

In an August 2009 statement in support of his claim, the Veteran attributed a bilateral leg disability to hiking, running, marches, and similar activities from his military service.  The record also raises the issue of whether a bilateral leg condition is causally related to his service-connected bilateral foot disabilities.  Therefore, the Board will analyze whether the Veteran is entitled to service connection on a direct or secondary basis.  

At the outset, the Board notes that the service treatment records are silent for any leg injuries, complaints, diagnoses, or treatment.  

Private treatment records document the Veteran presenting with complaints of leg pain in December 1998 and April 2000.  Additional private treatment records from April 2008 show the Veteran presenting with right leg pain associated with a sudden pop while the Veteran was running.  The Veteran was diagnosed with trace edema of the right leg.  

As noted above, the Board's July 2014 remand directed that the Veteran be afforded a new examination for his claim for service connection for a bilateral leg disability.  This examination was scheduled in September 2014.  At that time, the Veteran was diagnosed with chronic bilateral shin splints.  During the clinical interview, the Veteran described the onset of anterior bilateral shin pain while in active military service.  The Veteran reported that the pain progressed until discharge.  

In his opinion, the examiner found that it was less likely than not that the Veteran's bilateral shin splints were caused or aggravated by his military service.  As rationale, the examiner found that the service treatment records contained no indication of chronic shin splints.  The examiner also denied any causal connection between bilateral shin splints and the Veteran's service-connected bilateral pes planus.  Explaining, the examiner denied knowledge of any medical authority or peer reviewed medical literature which supported the contention that pes planus can be causative to or aggravate chronic shin splints.  

Finding this examination inadequate because the examiner did not address the Veteran's assertions regarding the onset of his bilateral shin splints, the Board remanded this claim again in April 2015 for an addendum opinion.  In the resulting opinion from the same month, the examiner noted that the record did not contain any medical evidence of shin splints until 2010.  Similarly, the service treatment records were also silent for shin splints.  Like his opinion for Achilles tendonitis, the examiner found that shin splints would have manifested at the time of the Veteran's physical activities, to include hiking, marching, or running during his active service, not approximately 20 years later.  The examiner found that it was more likely that the Veteran's shin splints were related to manual labor that was part of his occupation.  

The Board finds the September and April 2015 examinations, together, to be adequate.  In determining that the Veteran's bilateral shin splints were not related to service or to the Veteran's bilateral foot conditions, the examiner gathered a detailed history from the Veteran and his claims file, and based any findings on the results of the accumulated data.  Additionally, the examiner provided an adequate rationale for all conclusions reached.  Nieves-Rodriguez, 22 Vet. App. 295, 303 (2008). See also Stefl v. Nicholson, 21 Vet. App. at 123-24.  Because this examination is adequate and is supported by a similarly adequate rationale, the Board finds it to be highly probative.  Thus, the probative evidence of record shows that the Veteran's bilateral shin splints are not related to his active service or proximately due to, aggravated by, or the result of his service-connected bilateral foot disabilities.  

The Board acknowledges that the Veteran's claim and accompanying statements all allege that his leg conditions are a result of marching, running, and hiking while on active duty.  However, as established above, attributing the diagnosis of bilateral shin splints to what is essentially wear and tear sustained while marching, hiking, and running during active duty, is a medically complex determination.  It requires clinical testing, interpretation of these tests, and medical expertise.  Therefore, the Board finds that the statements by the Veteran that allege his current bilateral shin splints are related to his active service are not competent medical evidence that establish a nexus.  

Therefore, since the probative and competent medical evidence does not establish a nexus between the Veteran's bilateral shin splints and his service, and because it negates any causal relationship between his disabilities and his service-connected bilateral foot disabilities, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating of 20 percent, but not higher, for a left foot disability beginning June 17, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.    

Entitlement to a disability rating of 20 percent, but not higher, for a right foot disability beginning June 17, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.    

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral leg disorder is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


